Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 04/26/2022.  Claims 1-20 are pending and have been considered below.

3.	The objection to the drawings is moot in light of amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2021/0354039) in view of WU et al. (US 2019/0299091).

Regarding Independent Claim 1,
Wan teaches a method for constructing a target object in a virtual environment of an application ([0005], [0007]: A method includes controlling a first virtual character to execute a build instruction in a first building area of a game scene), the method comprising:
displaying a first picture of the virtual environment according to a first perspective corresponding to a first observation direction of a virtual movable object in the virtual environment ([0035]: The game scene may include a third person perspective of the virtual character. Fig. 2 illustrates that the virtual character in the game scene is in an attack state that displays an attack control);
displaying an object construction controller corresponding to the target object ([0086]-[0087]: Fig. 3 shows the game scene after the user performs an input to replace the attack control of the attack state with a build control of a build state. The build control is displayed on the right portion of the user interface. The build control comprises a plurality of sub-controls);
receiving touch operation on the object construction controller ([0087], Fig. 3: A user’s selection operation is received on a sub-control of the build control);
determining, by processing circuitry, a target construction position of the target object, a target distance, and the first observation direction of the virtual movable object ([0061]-[0064]: The user determines a placement position and orientation of the building corresponding to the building model in the first building area in response to the user’s selection operation);
and
constructing the target object at the determined target construction position operation ([0088]: A user clicks on a confirmation build control to build the object after selecting the sub-control of the build control. The selection of the confirmation build control happens after the user has selected the sub-control (i.e., the user releases their touch on the sub-control) therefore the object is built after the sub-control is selected).
Wan does not explicitly disclose the object construction controller including a control region and a button configured to move within the control region according to a continuous touch operation; according to a position of the button within the control region; determining when the continuous touch operation ends; in response to the end of the continuous touch operation.
However, WU discloses the object construction controller including a control region and a button configured to move within the control region according to a continuous touch operation (the user-controlled virtual character is a tank, and the tank orientation and the weapon crosshair are both pointed to the mountain. The user may control at least one of the displacement and/or the rotation of the tank through the first touch control region (e.g., a virtual joystick region) located on the left side of the graphical user interface) ([0062]); according to a position of the button within the control region (The user may control at least one of the displacement and/or the rotation of the tank through the first touch control region (e.g., a virtual joystick region)) ([0062]); determining when the continuous touch operation ends (By providing the first touch control region on the graphical user interface and according to the detected first touch operation occurring in the first touch control region, i.e., at least one of displacement and rotation may be performed in the game scene according to the first touch operation received by the first touch control region) ([0041]); in response to the end of the continuous touch operation (The user may control at least one of the displacement and/or the rotation of the tank through the first touch control region (e.g., a virtual joystick region)) ([0062]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include these features in Wan. One would have been motivated to do so to enable users quick, and efficient displacement of a particular object.

Regarding Dependent Claim 2,
Wan teaches the method according to claim 1, further comprising:
displaying a virtual model of the target object in a first display manner at the determined target construction position ([0087], Fig. 3: In a build preview state an object is distinguishably displayed); and
displaying the virtual model of the target object in a second display manner at the determined target construction position after the target object is constructed ([0088]: A built object is displayed differently than an object in a preview state).  

Regarding Dependent Claim 3,
Wan teaches the method according to claim 2, wherein the displaying the virtual model of the target object in the first display manner comprises:
displaying the virtual model of the target object in the first display manner at the determined target construction position based on a determination that no object affecting the construction exists at the determined target construction position ([0107], [0123]: An appropriate build position is determined in order to avoid collision with other buildings).  

Regarding Dependent Claim 4,
Wan teaches the method according to claim 1, further comprising:
rotating, by using the virtual movable object as a rotation center, the first observation direction to a second observation direction according to a drag distance of the continuous touch operation ([0062], [0103]-[0104]: A state of the building model such as its orientation can be adjusted according to a movement of a touch operation by controlling the current position and the current orientation of the first virtual character); and
displaying a second picture of the application according to a second perspective corresponding to the second observation direction of the virtual movable object in the virtual environment, wherein the determining the target construction position includes determining the target construction position at the target distance in the second observation direction ([0124]: A target surface for a first building area is determined based on the current position and orientation of the game character).  

Regarding Dependent Claim 5,
Wan teaches the method according to claim 4, further comprising:
displaying an operation cancel control element on the second picture ([0054]-[0057]: A specific control on the user interface is displayed in the build control that returns the state of the virtual character from the build state to the attack state);
receiving a user selection of the operation cancel control element ([0054]: Selection of the specific control is determined); and
redisplaying the first picture according to the user selection of the operation cancel control element ([0056], [0075]: Applying a touch operation on the specific control satisfies a restore triggering event and thus restores the attack state of the virtual character).  

Regarding Dependent Claim 10,
Wan teaches the method according claim 1, Wu further discloses wherein the object construction controller includes a joystick control element ([0062]). One would have been motivated to do so to enable users quick, and efficient displacement of a particular object

Regarding Independent Claim 11,
	This claim is similar in scope as claim 1. Wan also teaches an apparatus for constructing a target object in a virtual environment of an application ([0005], [0032]-[0033]: The described method is applied to a mobile terminal having a processor for executing a software application). Therefore it is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 15,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Independent Claim 20,
	This claim is similar in scope as claim 1. Wan also teaches a non-transitory computer readable storage medium, storing instructions that are executed by a processor ([0169]: A memory is configured to store instructions executable by a processor). Therefore the claim is rejected using the same rationale.

6.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2021/0354039) in view of WU et al. (US 2019/0299091) and further in view of Wan (US 2020/0316466) hereinafter Wan’466.
Regarding Dependent Claim 6,
Wan teaches method according to claim 1, but does not teach:
 displaying a continuous construction control element on the first picture while the continuous touch operation is received on the object construction controller;
receiving a user selection of the continuous construction control element; and
automatically constructing, starting from a current time and according to the user selection of the continuous construction control element, the target object every n seconds. 
WU further discloses continuous touch operation ([0062]). One would have been motivated to do so to enable users quick, and efficient displacement of a particular object.
	However, Wan’466 teaches:
displaying a continuous construction control element on the first picture after the touch operation is received on the object construction controller ([0045]: A starting gesture for starting the continuous building mode is configured on a setting interface of the game);
receiving a user selection of the continuous construction control element ([0047]: An operation to start the continuous building mode is determined); and
automatically constructing, starting from a current time and according to the user selection of the continuous construction control element, the target object at the determined target construction position every n seconds ([0120]-[0122], Fig. 8: In the continuous building mode, the operation of building a building is directly triggered based on the movement of the virtual character towards a preset direction and a time period. The time period is used to determine that the model is to be constructed in a position that is adjacent to the current building area).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan and Wan2 so that a continuous construction control element is provided to automatically construct a plurality of target objects every n seconds.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing an efficient way to automatically construct multiple objects as the virtual character moves along a user defined path in the virtual environment, thus reducing interruption caused by confirming construction of each individual building (Wan’466 [0107]).
 
Regarding Dependent Claim 7,
Wan WU and Wan2 teach the method according claim 6. Wan’466 further teaches wherein the automatically constructing comprises:
re-determining, within an interval of the n seconds, the determined target construction position according to a drag operation performed on the object construction controller ([0043]: The orientation of the object is determined by a touch operation that may be slide operation on the GUI); and
automatically constructing the target object at the re-determined target construction position ([0120]-[0121]: In the continuous building mode, satisfying a preset condition causes the operation of building a building to be directly triggered based on the movement of the virtual character and a time period). One would have been motivated to do so in order to improve user experience by providing an efficient way to automatically construct multiple objects as the virtual character moves along a user defined path in the virtual environment, thus reducing interruption caused by confirming construction of each individual building.
WU further discloses continuous touch operation ([0062]). One would have been motivated to do so to enable users quick, and efficient displacement of a particular object.

Regarding Dependent Claim 8,
Wan WU and Wan2 teach the method according to claim 7. Wu further discloses wherein the determining when the continuous touch operation ends includes determining when the continuous touch operation ends (By providing the first touch control region on the graphical user interface and according to the detected first touch operation occurring in the first touch control region, i.e., at least one of displacement and rotation may be performed in the game scene according to the first touch operation received by the first touch control region) ([0041]). One would have been motivated to do so to enable users quick, and efficient displacement of a particular object.
Wan’466 further teaches:
When the target object is automatically constructed every n seconds ([0121]: A touch operation on the continuous building mode control may be determined. Wan’466 further teaches in Fig. 8 a building is constructed adjacent to a previous building in the continuous building mode); and
ending the automatic construction of the target object according to the end of continuous operation ([0056]: The continuous building mode ends in response to a receiving a stop instruction). One would have been motivated to do so in order to improve user experience by providing an efficient way to automatically construct multiple objects as the virtual character moves along a user defined path in the virtual environment, thus reducing interruption caused by confirming construction of each individual building.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

7.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2021/0354039) in view of Piya (US 2018/0122138).
Regarding Dependent Claim 9,
Wan teaches the method according to claim 1, but do not teach:
displaying an object selection menu display element on the first picture; receiving a user selection of the object selection menu display element;
displaying an object selection menu according to the user selection of the object selection menu display element, the object selection menu comprising at least one candidate object; and
receiving a selection operation for selecting the target object from the at least one candidate object.  
	However, Piya teaches:
displaying an object selection menu display element on the first picture ([0066], Fig. 19: Design explorer is displayed on the user interface);
receiving a user selection of the object selection menu display element ([0068]-[0069]: A thumbnail is selected in the design explorer);
displaying an object selection menu according to the user selection of the object selection menu display element, the object selection menu comprising at least one candidate object ([0068]-[0069], Fig. 20: In response to selecting one of the thumbnails an expanded menu is revealed); and
receiving a selection operation for selecting the target object from the at least one candidate object [0077], Fig. 23: In response to selecting one of the items in the expanded menu, an object can be placed in the user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan and Piya so that in response to receiving a selection of an object selection menu display element, an object selection menu comprising at least one candidate object is displayed and is operable to receive a selection for selecting the target object from the at least one candidate object.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing an efficient multi-level menu for inserting objects into a virtual environment (Piya [0065]).

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 9 therefore it is rejected using the same rationale.

Response to Arguments
8.	Applicant’s arguments and amendments filed on 04/26/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171